Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 1, 2016

                                          No. 04-15-00740-CR

                                         Jerry CASTILLO, Jr.,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2004CR0144
                             Honorable Mary D. Roman, Judge Presiding


                                             ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

           Jerry Castillo Jr.’s motions for rehearing and to recall the mandate are denied.



                                                         _________________________________
                                                         Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court